Citation Nr: 0003092	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  95-34 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a stomach 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1973 to January 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1995 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO) 
which determined that the veteran had not submitted new and 
material evidence sufficient to reopen his claim for service 
connection for stomach disorder.  The veteran filed a timely 
appeal, and the case was referred to the Board for 
resolution.  

In a decision dated October 19, 1999, the Board reopened the 
veteran's claim of entitlement to service connection for 
stomach disorder, on the basis that new and material evidence 
had been submitted.  The Board also found that the claim of 
entitlement to service connection for stomach disorder was 
well-grounded.  Moreover, the Board remanded the issue of 
entitlement to service connection for stomach disorder to the 
RO for further development.  However, the Order states that 
entitlement to service connection for stomach disorder is 
granted.  For the reason explained below, that Board's 
decision and remand will be vacated in its entirety.


VACATUR

VA regulations provide that an appellate decision may be 
vacated by the Board at any time on the request of the 
appellant or his representative, or on the Board's own 
motion, when there has been a denial of due process.  38 
C.F.R. 20.904 (1999).

In November 1999, the Oakland California Regional Office 
(RO), on the behalf of the veteran, articulated a request to 
vacate the Board's October 1999 decision.  Because the Board 
issued an incorrect order, the decision is ambiguous.  The 
error should be corrected in such a manner that a fair and 
fully informed decision may be made on the appeal.  

In view of the foregoing, the Board's October 19, 1999 
decision is hereby vacated.  In a separate decision, the 
Board will address de novo the veteran's appeal on the issue 
of whether new and material evidence has been submitted to 
reopen the claim of service connection for stomach disorder.  


ORDER

The Board's decision of October 19, 1999, is hereby vacated.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This vacate decision does not 
constitute a decision of the Board on the merits of your 
appeal.

 

